UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 2, 2013 AEGEA, INC. (Exact name of registrant as specified in its charter) Colorado 0-53377 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 772 U.S. Highway One, Suite 200, North Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (561) 287-5422 Forever Valuable Collectibles, Inc., 535 16th Street, Suite 820, Denver, CO 80202 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Item 8.01 Other Events. On August 2, 2013, AEGEA launched its new website www.aegea.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEGEA, INC Date:August 2, 2013 By: /s/ Keith Duffy Keith Duffy, Chief Executive Officer
